          Case 20-12507-pmm                      Doc        Filed 08/10/20 Entered 08/10/20 10:42:41                               Desc Main
  Fill in this information to identify the case:            Document      Page 1 of 2
  Debtor 1              JAMES V ISBELL

  Debtor 2               GAIL M ISBELL
  (Spouse, if filing)


                                          __________ District
  United States Bankruptcy Court for the: EASTERN             of __________
                                                     District of PA

  Case number             20-12507




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


Name of creditor:              Huntington Bank                                            Court claim no. (if known): 13
Last 4 digits of any number you use to                                              Date of payment change           9/1/2020
identtify the debtor’s account:                   3385                              Must be at least 21 days after
                                                                                    the date of this notice


                                                                                    New total payment:                    414.02
                                                                                    Principal, interest, and escrow

  Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      
      
       
        No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable non bankruptcy law. Describe
                    the basis for the change. If a statement is not attached, explain why:


                    Current escrow payment: $                                            New escrow payment:          $



Part 2:            Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      x      No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non bankruptcy law. If a notice is not
                  attached, explain why:


                    Current interest rate:                     New interest rate:

                    Current principal and interest payment:          New principal and interest payment:



Part 3:           Other Payment Change


Will there be a change in the debtor’s mortgage payment for a reason not listed above?
           No
      X
           Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                 (Court approval may be required before the payment change can take effect.)
                    Reason for change:       Average daily balance

                    Current mortgage payment: $ $ 427.38                New mortgage payment: $ 414.02


Official Form 410S1                                             Notice of Mortgage Payment Change                                               page 1
       Case 20-12507-pmm                              Doc           Filed 08/10/20 Entered 08/10/20 10:42:41                        Desc Main
                                                                    Document      Page 2 of 2

Debtor 1          JAMES V ISBELL                                                                Case number (if known)   20-12507
                  First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     X     I am the creditor.

          I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 X /S/ BETH YANNIELLO                                                                           Date   08-10-2020
     Signature




 Print:              BETH YANNIELLO                                                            Title   Bankruptcy Specialist
                     First Name                      Middle Name        Last Name




 Company                   Huntington Bank


 Address                   5555 Cleveland Ave                      GW1N10
                     Number                 Street


                        Columbus                                         OH           43231
                     City                                               State       ZIP Code


 Contact phone           1-888-632 5547                                                            Email:   bankruptcy@huntington.com
